Exhibit 10.94
AMENDMENT NO. 5
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment No. 5 (this “Amendment’) dated as of May 31, 2011, is made by and
between Vanguard Health Systems, Inc., a Delaware corporation (the “Company”),
and Keith B. Pitts (the “Executive”).
WHEREAS, the Company and the Executive executed a certain Amended and Restated
Employment Agreement dated as of September 23, 2004, as further amended
(collectively, the “EA”), to secure the services of the Executive as Vice
Chairman; and
WHEREAS, the Company and the Executive wish the make certain technical
amendments to the EA in contemplation of, among other things, the Company’s
initial public offering of its common stock.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree that the EA is amended as
follows:
1. Defined Terms. Except for those terms defined above and the change in the
definition of “Change in Control” adopted pursuant to this Amendment, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.
2. Amendment to Section 10(h). Section 10(h) of the EA is hereby deleted and
replaced with the following new Section 10(h):
“(h) Change in Control. For purposes of this Agreement, a Change in Control of
the Company shall mean the occurrence of any of the following events:
(i) any person or group, other than the Permitted Holders, is or becomes the
“beneficial owner” (as defined in rules 13d-3 and 13d-5 under the Act) directly
or indirectly of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise;
(ii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 50% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or the parent of such corporation)
are held subsequent to such transaction by the person or persons who were the
“beneficial owners” of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction;
(iii) the sale or disposition, in one or a series of related transactions, of
all or substantially all, of the assets of the Company to any “person” or
“group” (as such terms are defined in Sections 13(d)(3) or 14(d)(2) of the Act)
other than the Permitted Holders; or

 

 



--------------------------------------------------------------------------------



 



(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Company’s Board of Directors (the “Board), together with
any new directors whose election by the Board or whose nomination for election
by the stockholders of the Company was approved by a vote of a majority of the
directors of the Company (then still in office) who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board, then in office;
provided, however, that such transaction also constitutes a change in control
event within the meaning of Section 409A.
The term Permitted Holders as used above shall mean any of (i) Blackstone or its
affiliates, (ii) an employee benefit plan (or trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other person or entity
of which a majority of its voting power of its voting equity securities or
equity interest is owned, directly or indirectly, by the Company, and (iii) VHS
Holdings LLC, a Delaware limited liability company, or any of its subsidiaries.
The term Blackstone as used above shall mean each of of Blackstone FCH Capital
Partners IV L.P., Blackstone Health Commitment Partners L.P., Blackstone Capital
Partners IV-A L.P., Blackstone Family Investment Partnership IV-A L.P.,
Blackstone Health Commitment Partners-A L.P., Blackstone FCH Capital Partners
IV-B L.P., and Blackstone FCH Capital Partners IV-A L.P., and their respective
Affiliates.”
3. Amendment to Section 11(e)(i). Section 11(e)(i) of the EA shall be amended by
adding the following phrase to the end of the paragraph as follows:
“; for greater certainty, the pro-rata portion of the Executive’s current year
annual bonus will be determined following the end of the applicable measurement
period and will be paid at the same as annual bonuses are otherwise paid to the
Company’s senior executives.”
4. Amendment to Section 11(g). Section 11(g) of the EA shall be amended by
adding the following sentence to the end of Section 11(g):
“Notwithstanding the foregoing, for purposes of Section 409A, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments and, in addition, any payment that is otherwise
exempt from the application of Section 409A shall not be included in the
calculation of Deferred Compensation Separation Benefits.”
5. Ratification. All other provisions of the EA remain unchanged and are hereby
ratified by the Company and the Executive.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has executed this Amendment, each as
of the day and year first set forth above.

                  Vanguard Health Systems, Inc.    
 
           
 
  By:   /s/ Ronald P. Soltman    
 
           
 
      Name: Ronald P. Soltman    
 
      Title:   Executive Vice President    
 
                Executive:    
 
  /s/ Keith B. Pitts                       Keith B. Pitts    

 

3